Roberds, P. J.
On February 3, 1956, Minor Sorber presented to the Honorable Arthur Jordan, Circuit Judge, a petition for writ of habeas corpus. The petition, for the reasons hereinafter set out, prays for his discharge from the State penitentiary, where he is now confined, and also prays for his discharge from the crime of murder, under which he is being held by the penitentiary authorities. The petition was denied by the learned circuit judge and petitioner has appealed to this Court.
We advanced the hearing of the cause to this date. Briefs have been filed both by petitioner and the State, and oral argument is not requested by either party.
The petition, by its own words, states that the grounds for relief are the same as the grounds set forth in the petition for habeas corpus in the case of William A. Wetzel v. Marvin Wiggins, Superintendent of the Mississippi State Penitentiary, et al., No. 40,176 with two exceptions:
First: That Wetzel had made no election as to his manner of execution, whereas petitioner here has elected to be put to death by administration of gas instead of electricity if he is executed; and, second, that in the petition under consideration is not asserted, that applicant Sorber was convicted upon perjured testimony, as was contended by Wetzel.
On yesterday, February 6, 1956, this Court handed down an opinion denying the petition of Wetzel. That decision is controlling on us, so far as applicable, to the petition now being considered. Therefore, the action of the circuit judge in denying the petition for writ of habeas corpus is affirmed.
It follows that the application for stay of execution by this Court, under the issues and proceedings now confronting us, is hereby denied.
All Justices concur, except Kyle, J., who took no part.